DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 3 is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 1. 
Allowable Subject Matter
Claims 1-3, 5 and 13 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose the combination of all limitations recited and in specific “wherein each of the first electrodes is provided between the partial detection electrodes adjacent to each other in the second direction”. Dependent claims 2-3, 5 and 13 are allowed for at least the same reason.
The closest prior art to Kurasawa et al. in US 2017/0108972 discloses pixel electrodes, detecting electrodes, first electrodes in the same layer as the detection electrodes, signal lines and a first drive signal in a first sensing period in which an electromagnetic induction method is used (Kurasawa’s Figs. 16). Kurasawa does not disclose each detection electrode including a plurality of partial detection electrodes.  Jung et al. in US 9,024,913 discloses partial electrodes (Jung’s Fig. 5) but neither Kurasawa nor Jung disclose “wherein each of the first electrodes is provided between the partial detection electrodes adjacent to each other in the second direction”.  In addition, it wouldn’t be obvious without due experimentation to repositioned to a different location the electrodes TLX with respect to TLY in Kurasawa’s Fig. 16 because the arrangement results in overlapping coils (Kurasawa’s Fig. 16 and par. 242).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621